Cite as 2014 Ark. 318

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-14-404

                                                    Opinion Delivered June   26, 2014

DANNY CROMEANS                                      PRO SE MOTIONS TO USE
                                APPELLANT           ORIGINAL RECORD
                                                    [JEFFERSON COUNTY CIRCUIT
V.                                                  COURT, NO. 35CV-14-52]

RAY HOBBS, DIRECTOR, ARKANSAS                       HONORABLE JODI RAINES DENNIS,
DEPARTMENT OF CORRECTION                            JUDGE
                       APPELLEE
                                                    APPEAL DISMISSED; MOTIONS
                                                    MOOT.

                                        PER CURIAM

       On February 3, 2014, appellant Danny Cromeans filed a pro se petition for writ of habeas

corpus in the Jefferson County Circuit Court. The circuit court dismissed the petition, and

appellant lodged an appeal from the order in this court. Now before us are appellant’s motions

to use the original record lodged in this appeal without reproducing portions of it.

       The intent of the motions is not clear, but, in any event, we need not reach the merits of

them as the Jefferson County Circuit Court did not have jurisdiction to return a writ of habeas

corpus to effect appellant’s release from custody. See Lukach v. Hobbs, 2014 Ark. 106 (per

curiam); see also Chestang v. Hobbs, 2011 Ark. 404 (per curiam). An appeal of the denial of

postconviction relief, including an appeal from an order that denied a petition for writ of habeas

corpus, will not be permitted to go forward where it is clear that the appeal is without merit.

Glaze v. State, 2013 Ark. 458 (per curiam); Wilencewicz v. Hobbs, 2012 Ark. 230 (per curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in the county in which the prisoner is held in custody, unless the
                                       Cite as 2014 Ark. 318

petition is filed pursuant to Act 1780 of 2001. Wilencewicz, 2012 Ark. 230; Davis v. Hobbs, 2012
Ark. 167 (per curiam). Appellant’s petition was not filed under Act 1780, and the public records

of the Arkansas Department of Correction confirm that appellant was incarcerated in a facility

in Lincoln County when he filed the petition.1

       A circuit court does not have jurisdiction to issue and make a returnable writ to release

a prisoner not in custody in that court’s jurisdiction. Lukach, 2014 Ark. 106; Fields v. State, 2013
Ark. 471 (per curiam); Chestang, 2011 Ark. 404. As the Jefferson County Circuit Court did not

have personal jurisdiction to effect appellant’s release, he could not prevail in this appeal. See

Davis v. Hobbs, 2013 Ark. 378 (per curiam).

       Appeal dismissed; motions moot.

       Danny Cromeans, pro se appellant.

       No response.




       1
           As of the date of this opinion, appellant remains in custody in Lincoln County.

                                                 2